DETAILED ACTION
This office action is in response to the communication dated 11 March 2021 concerning application 16/064,347 filed on 20 June 2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1, 5, 8-22, 24-31, and 33-38 are pending; claims 1, 5, 8-13 have been amended; claims 14-22, 24-31, 33, and 34 previously were withdrawn and have been cancelled via the Examiner’s Amendment below; claims 2-4, 6, 7, 23, and 32 have been cancelled by Applicant; claims 35-38 have been added as new claims; and claims 1, 5, 8-13, and 35-38 are currently under consideration for patentability.  

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-22, 24-31, 33, and 34 directed to an invention non-elected without traverse on 25 

Response to Arguments
Applicant’s amendments to the claims (pp. 2-7) and arguments (pp. 8-12), filed on 11 March 2021, with respect to the rejections of claims 1, 5, and 8-13 have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the Claims, please amend the claims listed below as indicated, with strikethrough text indicating material which should be deleted and bold underlined text indicating material which should be inserted. 
1.	A system for treating and monitoring cataracts, the system comprising:
a non-lasing LED irradiating light source configured to irradiate an eye at a wavelength in the range of 400 nm to 520 nm to treat a cataract, 

a detector and associated variable bandpass interference filter configured to detect a fluorescence spectrum stimulated by the excitation light source, thereby to simultaneously monitor emission of individual spectral components of tryptophan photo-products and/or other fluorescent post-translational modification associated with eye lens proteins,
wherein light from the non-lasing LED irradiating source is directed onto a first dichroic beam splitter adapted to reflect the irradiating light along an optical path to a first focusing lens for focusing light onto the eye, and 
light from the non-lasing LED excitation light source is directed onto a second dichroic beam splitter adapted to reflect the excitation light along the same optical path to the first focusing lens, 
so that fluoresced light from the eye received by the first focusing lens is directed along said same optical path through the first and second dichroic beam splitters and onto the variable bandpass interference filter.
14.	(Cancelled)
15. 	(Cancelled)
16. 	(Cancelled)
17. 	(Cancelled)

19. 	(Cancelled)
20.	(Cancelled)
21. 	(Cancelled) 
22.	(Cancelled)
24. 	(Cancelled)
25. 	(Cancelled)
26. 	(Cancelled)
27. 	(Cancelled)
28. 	(Cancelled)
29. 	(Cancelled)
30. 	(Cancelled)
31. 	(Cancelled)
33. 	(Cancelled)
34. 	(Cancelled)

Allowable Subject Matter
Claims 1, 5, 8-13, and 35-38 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not disclose or suggest a cataract treatment system comprising a non-lasing LED irradiating light source, excitation light source, detector, variable bandpass filter, and dichroic beam splitters similar to those recited by the pending claims.  The prior art of record also does not disclose or suggest dichroic beam splitters configured 
Therefore, the inventive features recited in the pending claims are not disclosed by the prior art and are not suggested by an obvious combination of the most analogous prior art elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
US 2017/0182191 A1 - Towne, et al. 
US 2016/0073876 A1 - Akita et al. 
US 2013/0301004 A1 - Khan et al. 
US 2010/0262016 A1 - Imanishi et al. 
US 2004/0189939 A1 - Dick et al. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno, can be reached by telephone at 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792